ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant files a motion for rehearing in which he relies on Pleasant v. State, 137 Tex. Cr. R. 154, 128 S; W. (2d) 813 for a reversal.
The court submitted ássault to murder with and without malice. The verdict is the same as that found in Pleasant’s case. Appellant apparently overlooks the fact that in the case mentioned the court sentenced accused for two years straight, whereas, in the present case he sentenced appellant for not less than one nor more than two years. If any error was committed it seems to have been in appellant’s favor, of which he can not be heard to complain for the first time in a motion for rehearing.
The motion for rehearing is overruled.